     Case: 1:20-cv-02531 Document #: 42 Filed: 07/01/20 Page 1 of 3 PageID #:349



                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOHN DOE, individually, and on behalf of          )
others similarly situated,                        )
                                                  )
        Plaintiff,                                )
                                                  )        Case No. 20-cv-2531
                 v.                               )
                                                  )        Judge Sharon Johnson Coleman
DONALD TRUMP, et al.,                             )
                                                  )
        Defendant.                                )

                                                 ORDER

        The Court, in its discretion, denies plaintiff’s motion to proceed under a pseudonym [36].

                                            BACKGROUND

        The Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”) mandated that

every eligible American making under $75,000 a year individually and $150,000 jointly, would receive

a certain amount of money due to the economic decline during the COVID-19 pandemic. The

CARES Act, however, prohibits payments to individuals who do not have a social security number.

Also, the CARES Act prohibits payments to individuals who jointly file their taxes with a spouse

who does not have a social security number. See 26 U.S.C. § 6428 (d)(1). Plaintiff’s putative class

action is one of four lawsuits in the United States federal courts challenging 26 U.S.C. § 6428. See

Amador v. Mnuchin, 1:20-cv-01102 (D. Md.); R.V. v. Mnuchin, 8:20-cv-01448 (D. Md.); Uzoegwu v.

Mnuchin, 1:20-cv-03264 (S.D.N.Y.).

                                         LEGAL STANDARD

        Although district courts have the discretion to allow parties to proceed anonymously,

“anonymous litigation runs contrary to the rights of the public to have open judicial proceedings.”

Doe v. Village of Deerfield, 819 F.3d 372, 377 (7th Cir. 2016); see also Mueller v. Raemisch, 740 F.3d 1128,

1135 (7th Cir. 2014) (“Secrecy in judicial proceedings, including concealment of parties’ names, is
     Case: 1:20-cv-02531 Document #: 42 Filed: 07/01/20 Page 2 of 3 PageID #:350



disfavored.”). There is a presumption that parties’ identities are public information. Doe v. City of

Chicago, 360 F.3d 667, 669 (7th Cir. 2004). To overcome this presumption, “a party must

demonstrate ‘exceptional circumstances’ that outweigh both the public policy in favor of identified

parties and the prejudice to the opposing party that would result from anonymity.” Deerfield, 819

F.3d at 377; see also E.A. v. Gardner, 929 F.3d 922, 926 (7th Cir. 2019). “[A] party’s allegation of fear

of retaliation ‘is often a compelling ground’ in favor of anonymity.” Deerfield, 819 F.3d at 377

(citation omitted).

                                            DISCUSSION

        In the present motion, plaintiff, on behalf of the class, asserts that using true names presents

certain harms, including humiliation, harassment, and taunting by neighbors and co-workers due to

the immigration issues involved. At the motion hearing, plaintiff explained that a putative class

member’s spouse has ongoing immigration proceedings and is worried that using true names would

negatively impact these proceedings. The Court understands the volatile nature of immigration

issues in our country during these uncertain times. That said, the Court presumes the immigration

judge will uphold his or her oath of office and properly enforce the laws of the United States. The

Court further presumes, without contrary facts, that any official personnel involved in the referred

to proceedings will act professionally. Thus, this argument alone does not establish “exceptional

circumstances” under controlling Seventh Circuit law, let alone plaintiff’s generalized fear of

humiliation and harassment

        The Court further notes that in the other lawsuits challenging § 6428, only the plaintiffs in

R.V. v. Mnuchin, 8:20-cv-01448 (D. Md.), are proceeding anonymously because they are minors. See

Fed. R. Civ. P. 5.2(a). Here, plaintiff has failed to give a sufficient explanation why the present

lawsuit differs from the other two lawsuits where plaintiffs are proceeding under their true names.

See Amador v. Mnuchin, 1:20-cv-01102 (D. Md.); Uzoegwu v. Mnuchin, 1:20-cv-03264 (S.D.N.Y.).


                                                        2
     Case: 1:20-cv-02531 Document #: 42 Filed: 07/01/20 Page 3 of 3 PageID #:351



        In the end, without more a particularized fear of retribution, plaintiff has failed to establish

that proceeding anonymously outweighs the public policy in favor of identified parties and any

prejudice defendants will suffer by defending this action without the identities of the plaintiffs. See

Deerfield, 819 F.3d at 376-77 (“anonymous litigation runs contrary to the rights of the public to have

open judicial proceedings and to know who is using court facilities and procedures funded by public

taxes.”). The Court, in its discretion, denies plaintiff’s motion to proceed under a pseudonym.

IT IS SO ORDERED.

Date: 7/1/2020
                                                 Entered: _____________________________
                                                          SHARON JOHNSON COLEMAN
                                                          United States District Court Judge




                                                        3
